Motion for reargument of this Court’s decision and order (183 AD2d 549) entered on May 19, 1992 granted to the extent of deleting the first paragraph of the aforesaid decision and order, in its entirety, and substituting therefor the following: Order of the Supreme Court, New York County (Karla Moskowitz, J.), entered May 20, 1991, which granted plaintiff’s motion seeking dismissal of defendants’ affirmative defenses and summary judgment to the extent of dismissing the third and fourth affirmative defenses, unanimously modified, on the law, to the extent of granting summary judgment in favor of the plaintiff and remanding the matter for an assessment of damages, and otherwise affirmed, without costs. Concur—Sullivan, J. P., Kupferman, Ross and Rubin, JJ.